       Case 6:21-cv-00032-JRH-BKE Document 8 Filed 06/02/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                 STATESBORO DIVISION


DONALD SMALL,

              Petitioner,

       V.                                                 CV 621-032


ANNETTIA TOBY, Warden,

              Respondent.


                                           ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion

and DISMISSES the instant petition, brought pursuant to 28 U.S.C. § 2254, as untimely.

       Further, a prisoner seeking relief under § 2254 must obtain a certificate ofappealability

("CCA")before appealing the denial of his application for a writ of habeas corpus. This Court

"must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant." Rule 11(a) to the Rules Governing Section 2254 Proceedings. This Court should

grant a COA only ifthe prisoner makes a "substantial showing ofthe denial ofa constitutional

right." 28 U.S.C. § 2253(c)(2). For the reasons set forth in the Report and Recommendation,

and in consideration of the standards enunciated in Slack v. McDaniel. 529 U.S. 473, 482-84

(2000), Petitioner has failed to make the requisite showing. Accordingly, the Court DENIES
       Case 6:21-cv-00032-JRH-BKE Document 8 Filed 06/02/21 Page 2 of 2




a COA in this case.' Moreover, because there are no non-frivolous issues to raise on appeal,

an appeal would not be taken in good faith, and Petitioner is not entitled to appeal in forma

pauperis. ^28U.S.C.§ 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action.

       SO ORDERED this^^^^^*^y of June, 2021, at Augusta, Georgia.

                                            J. RA^DAifiklUC^ErJUDGE
                                            UNITED STATES DISTRICT COURT
                                              aiTHERN DISTRICT OF GEORGIA




       '"If the court denies a certificate, the parties may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22." Rule 11(a)
to the Rules Governing Section 2254 Proceedings.
